Citation Nr: 1025163	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-20 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether there is new and material evidence to reopen a claim of 
entitlement to death indemnity compensation (DIC) benefits 
pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to November 
1970.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of September 2005 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issue of entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1151, having been opened herein, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A claim of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 
1151 was previously denied by the RO in October 1998.  Evidence 
presented since October 1998 relates to an unestablished fact 
necessary to substantiate the claim.


CONCLUSION OF LAW

1.  The October 1998 RO decision denying the claim of entitlement 
to DIC benefits pursuant to 38 U.S.C.A. § 1151 is final.  38 
U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  New and material evidence sufficient to reopen the claim of 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151 has 
been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

As the issue of whether new and material evidence has been 
submitted has been resolved in the appellant's favor, any error 
in notice required by Kent is harmless error, and as the 
underlying claim for benefits has been remanded, analysis of 
whether VA has satisfied its other duties to duties to notify and 
assist is not in order. 


New and Material

A claim of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 
1151 was denied in an October 1998 rating decision.  That 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  
However, a claim will be reopened if new and material evidence is 
submitted.  
38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency decision-
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The previous claim was denied because the evidence "fail[ed] to 
establish that VA medical or educational services were the 
proximate cause of death."  Evidence considered at the time of 
the previous decisions included VA treatment records for the 
period from November 1990 to January 1991, private treatment and 
hospitalization records dating from August 1994 to November 1996, 
and the Veteran's death certificate.   

Evidence received in conjunction with the application to reopen 
includes a statement from a former treating physician, in which 
the physician notes that the Veteran underwent a coronary artery 
bypass surgery complicated by a sternal wound infection which 
required removal of the sternum and concludes that the "absence 
of the sternum probably contributed in part to respiratory 
failure."  See May 2001 Bencowitz statement.  This evidence is 
both "new" and "material," in that it was previously unseen, 
it relates to an unestablished fact necessary to substantiate the 
claim; that is, the existence of a link between the Veteran's 
cause of death, respiratory failure, and VA surgical treatment, 
and it raises a reasonable possibility of substantiating the 
claim.  Thus, the claim is reopened, and, to this extent only, 
the appeal is granted.  As will be discussed in the Remand 
portion of this decision, further development is required prior 
to the Board's adjudication of the merits of the Veteran's 
appeal.


ORDER

New and material evidence has been received; the claim 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151 is 
reopened and, to that extent only, the appeal is granted.


REMAND

On November 23, 1990, the Veteran was admitted to a VA Medical 
Center (VAMC), where he underwent a coronary artery bypass.  The 
operation notes indicate that the operation was "uneventful" 
and that he was extubated from a respirator after two days.  The 
Veteran subsequently had "significant asthma and breathing 
problems," however, and on the fifth postoperative day, he 
dehisced his sternal incision.  He then underwent a rewiring of 
the sternum and was started on intravenous antibiotics.  The 
incision "looked like it was not healing very well," however, 
and on December 8, 1990, the Veteran underwent a debridement of 
the sternum with a muscle flap coverage.  He continued his course 
of antibiotics for approximately five weeks, his asthma was under 
control with different medications, and he was discharged on 
January 3, 1991.  

Subsequent private treatment records reflect continued treatment 
for the Veteran's heart condition, to include an angioplasty and 
the placement of a stent in 1995.  The records further reflect 
treatment for pulmonary disorders and findings that the loss of 
sternum "play[ed] a role in [the Veteran's] obstructive lung 
disease exacerbations."  See St. Elizabeth treatment records.  


The Veteran died in November 1996.  The death certificate 
indicates that the immediate cause of death was respiratory 
failure with underlying causes of asthma and coronary artery 
disease.  The death certificate further indicates that tobacco 
use contributed to the death.  

In March 2001, the Veteran's private physician, who treated the 
Veteran from 1990 to 1996, wrote a statement in which he reported 
that "the absence of the sternum probably contributed in part to 
[the Veteran's] respiratory failure."  See March 2001 Bencowitz 
statement.  

An appellant can receive DIC benefits pursuant to 38 U.S.C.A. 
§ 1151 if the evidence shows that the death was not the result of 
the veteran's willful misconduct, the death was caused by 
hospital care or medical treatment furnished by the VA, and the 
death was proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or by an event not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151.  

In light of the private physician's opinion, the Board finds that 
the matter should be remanded for an opinion to determine whether 
the loss of sternum was a result of carelessness, negligence, 
lack of proper skill, or error in judgment or was an event not 
reasonably foreseeable during the VA hospital care 1990 and, if 
so, whether that additional disability caused the Veteran's 
death.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should forward the claims 
folder to an appropriate physician to 
obtain an opinion addressing a potential 
causal relationship between the cause of 
the Veteran's death and his VA treatment in 
1990, to include the loss of the sternum.  


Based on a review of the record the 
physician should answer the following:  

(a)  Is it at least as likely as not that 
the loss of the Veteran's sternum was a 
principal (primary) cause of death?  

(b)  If not the principal cause of death, 
is it at least as likely as not that the 
loss of the Veteran's sternum was a 
contributory cause of death; i.e., one 
inherently not related to the principal 
cause, although it contributed 
substantially or materially to the cause of 
death?

(c)  If the answer to either (a) or (b) is 
yes, is it at least as likely as not 
that the loss of sternum was a result of 
carelessness, negligence, lack of proper 
skill, or error in judgment during the VA 
hospital care in 1990 or was an event not 
reasonably foreseeable? 

Complete rationale for any opinion 
expressed must be provided. 

2.  Thereafter, the AMC should readjudicate 
the appellant's claim.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


